Case 1:20-cr-00143-TSE Document 430 Filed 08/19/21 Page 1 of 5 PageID# 7488




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,

                               Plaintiff,               Case No. 1:20-cr-00143
                                                        Honorable T.S. Ellis, III
          v.                                            Trial: October 19, 2021

 ZACKARY ELLIS SANDERS,                                 EVIDENTIARY HEARING
                                                        REQUESTED
                               Defendant.


          MEMORANDUM IN SUPPORT OF RENEWED MOTION TO SUPPRESS
           STATEMENTS TAKEN IN VIOLATION OF MIRANDA V. ARIZONA

       Mr. Zackary Ellis Sanders, by and through counsel, respectfully submits this renewed

motion to suppress statements taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966)

(Dkt. 149, 150).

       Since the defense submitted Mr. Sanders’s motion to suppress statements on December

17, 2020 (Dkt. 149, 150), and filed related motions in limine to exclude Mr. Sanders’s statements

(Dkt. 153, 154, 207), trial has been continued to October 19, 2021 (Dkt. 418).

       Given that trial has been continued until October 19, 2021, that there are now 61 days

until trial, that the law enforcement witnesses the government would call to testify at an

evidentiary hearing are likely the same agents who would testify at trial, and that there is no need

to arrange travel or lodging in the Eastern District of Virginia for such witnesses, the government

cannot plausibly claim any prejudice from having to participate in a hearing on Mr. Sanders’s

motion.
Case 1:20-cr-00143-TSE Document 430 Filed 08/19/21 Page 2 of 5 PageID# 7489




                                           DISCUSSION

       The interests of justice weigh in favor of this Court ruling on the suppression issues

presented in Mr. Sanders’s motion to suppress statements. First, there would be no prejudice to

the government in fully litigating Mr. Sanders’s motion to suppress statements, given that there

are now 61 days until trial, the government has resources to both prepare for trial and litigate

such a motion in the ensuing 61 days, and COVID-19 will no longer impose undue obstacles.

       The reasons the Court previously relied on in refusing to consider Mr. Sanders’s motion

to suppress statements carry little, if any, weight now that there are 61 days until trial and

COVID-19 is unlikely to cause any serious or undue burdens. The same government witnesses

who will likely testify at trial would also be able to testify at an evidentiary hearing, and those

agents live or work nearby. As a result, there should only be minimal, if any, additional burden

on the government to prepare for such a hearing, and there should be no need to make travel or

lodging arrangements that could be disrupted by COVID-19.

       COVID-19 no longer poses the challenges it did in January 2021. On April 18, 2021,

Virginia’s COVID-19 vaccine eligibility opened to all Virginians age 16 and up.1 On May 14,

2021, Governor Northam lifted Virginia’s mask mandate to align with guidance from the Centers

for Disease Control and Prevention, and announced that Virginia would end COVID-19

mitigation measures on May 28, 2021.2 On June 21, 2021, 70 percent of adult Virginians had



1
  Virginia’s COVID-19 Vaccine Eligibility Opens for All Adults on Sunday, Virginia Governor
Ralph S. Northam, available from https://www.governor.virginia.gov/newsroom/all-
releases/2021/april/headline-894469-en.html (last accessed August 17, 2021).
2
  Governor Northam Lifts Mask Mandate to Align with CDC Guidance, Announces Virginia to
End COVID-19 Mitigation Measures on May 28, available from:
https://www.governor.virginia.gov/newsroom/all-releases/2021/may/headline-895235-en.html
(last accessed August 17, 2021).



                                                  2
Case 1:20-cr-00143-TSE Document 430 Filed 08/19/21 Page 3 of 5 PageID# 7490




received at least one COVID-19 vaccine dose.3 Thus, the Court’s previous concerns about

COVID-19 delaying proceedings are no longer applicable. Dkt. 196 at 4 (“Court reasoning that

“[a]lthough the motion to suppress was filed fifty-three (53) days before the current trial date,

[February 9, 2021,] the motion, along with defendant’s request for an evidentiary hearing, would

be all but certain to delay the current trial given the difficulties surrounding travel and courtroom

procedures during the Covid-19 pandemic.”).

       The Court previously reasoned that its consideration of the motion to suppress would

prejudice the government because it was “in the midst of responding to defendant’s motions in

limine and preparing for trial [on February 9, 2021].” Id. at 5. The next day, the Court granted a

pending consent motion to continue (Dkt. 192) and rescheduled the trial from February 9, 2021,

to April 26, 2021 (Dkt. 204). The government previously claimed that allowing Mr. Sanders to

litigate the motion to suppress “would prejudice the government by requiring it to divert

resources from the trial,” which at that point was more than three months away, “and prepare for

an evidentiary hearing in the midst of a pandemic, while the denial of his motion was unlikely

seriously to prejudice him.” Dkt. 235 at 2. At this point, given that the trial was again

continued, this time less than three weeks before it was previously scheduled to begin on July 12,

2021, the government cannot plausibly claim prejudice from being required to litigate the motion

to suppress statements this far in advance of trial. Dkt. 418 at 2-3.

       Second, the suppression issue should be heard on the merits because this is a very serious

case for Mr. Sanders and his family. Mr. Sanders is just 26 years old. The government’s current

plea offer involves a 15-year mandatory minimum, a sentence that would virtually guarantee that



3
  Governor Northam Announces 70 Percent of Adult Virginians Have Received at Least One
COVID-19 Vaccine Dose, available from: https://www.governor.virginia.gov/newsroom/all-
releases/2021/june/headline-897920-en.html (last accessed August 17, 2021).

                                                  3
Case 1:20-cr-00143-TSE Document 430 Filed 08/19/21 Page 4 of 5 PageID# 7491




Mr. Sanders would never again see his father (who is 83) except during prison visits, and could

very well mean the same for his 63-year-old mother, who is recovering from breast cancer.

Given the very serious consequences at stake here, the interests of justice weigh in favor of

addressing the violation of Mr. Sanders’s constitutional rights.

                                             CONCLUSION

       For all of the above reasons, and any others appearing to the Court, the interests of justice

and the efficient administration of the criminal legal system counsel in favor of litigating these

issues in advance of trial, which will not cause any prejudice to the government. Accordingly,

this Court should consider Mr. Sanders’s motion to suppress statements taken in violation of

Miranda, 384 U.S. 436.


                                              Respectfully submitted,

                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com




                                                 4
Case 1:20-cr-00143-TSE Document 430 Filed 08/19/21 Page 5 of 5 PageID# 7492




                                                       /s/
                                            Nina J. Ginsberg (#19472)
                                            Zachary Deubler (#90669)
                                            DiMuroGinsberg, P.C.
                                            1101 King Street, Suite 610
                                            Alexandria, VA 22314
                                            Telephone: (703) 684-4333
                                            Facsimile: (703) 548-3181
                                            Email: nginsberg@dimuro.com
                                            Email: zdeubler@dimuro.com

                                                       /s/
                                            Mark J. Mahoney (admitted pro hac vice)
                                            Harrington & Mahoney
                                            70 Niagara Street, 3rd Floor
                                            Buffalo, New York 14202-3407
                                            Telephone: 716-853-3700
                                            Facsimile: 716-853-3710
                                            Email: mjm@harringtonmahoney.com

                                                       /s/
                                            H. Louis Sirkin (pro hac vice pending)
                                            600 Vine Street, Suite 2700
                                            Cincinnati, OH 45202
                                            Telephone: (513) 721-4450
                                            Facsimile: (513) 721-0109
                                            Email: hls@santenhughes.com

                                            Counsel for Defendant Zackary Ellis Sanders


                               CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing was served this 19th day of
August 2021, on all counsel of record.

                                            /s/ Jonathan Jeffress
                                            Jonathan Jeffress




                                               5
